Citation Nr: 0924553	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  03-23 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right shoulder thoracic outlet syndrome 
(TOC) currently evaluated as 20 percent disabling effective 
March 15, 1995.

2.  Entitlement to an increased disability rating for 
service-connected left shoulder TOC currently evaluated as 10 
percent disabling effective May 27, 1989.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to September 
1960 and February 1963 to February 1983.  Service in Vietnam 
is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

Procedural history

The Veteran's claims for increased disability ratings for 
right and left shoulder TOC disabilities were denied in the 
May 2001 rating decision.  The Veteran disagreed and 
perfected an appeal.  

The Veteran, his spouse and his representative presented 
evidence and testimony at a June 2005 hearing at the RO 
before the undersigned Veterans Law Judge (VLJ).

In a November 2005 decision, the Board remanded the claims 
for further evidentiary and procedural development.

In a September 2007 decision, the Board denied disability 
ratings in excess of 20 percent for service-connected right 
shoulder TOC and 10 percent for service-connected left 
shoulder TOC.  The Veteran perfected an appeal to the Court 
of Appeals for Veterans Claims (Court).

In a March 2009 Order, the Court remanded the claims to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

Duty to assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court determined that the Board had failed to obtain the 
Veteran's VA vocational and rehabilitation folder which could 
contain medical information pertinent to the question of 
whether the Veteran's service-connected shoulder TOC 
disabilities should be considered on an extraschedular basis.  
Specifically, the information pertains to the Veteran's 
ability to work and the impact his service-connected shoulder 
disabilities have on his ability to work.  These records 
should be obtained and made a part of the Veteran's VA claims 
folder.

The Court further determined that the December 2006 VA 
medical examination was inadequate because it relied upon 
December 2005 electromyograph (EMG) results which were 
limited because of then recent surgery to the right shoulder.  
The Court determined that the 2005 EMG results could have 
been affected by the immobilization of the right shoulder.  

The Board further notes that the record contains an August 
2007 VA examination report indicating the Veteran presented 
with radiculopathy signs in the left arm.  There is no 
indication in the medical evidence whether or to what degree 
neurological symptoms related to the Veteran's left shoulder 
TOC and radiculopathy related to a cervical spine disorder 
manifest in limited ranges of motion of or pain in the 
Veteran's left shoulder.

Duty to notify

During the pendency of the appeal to the Court, the Court 
issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Notice under Vasquez-Flores must meet the following 
four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that 
worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation, e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

This notice must be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  VBA must contact the Veteran in 
writing and provide notice in accordance 
with the guidance provided in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

2.  VBA should obtain the Veteran's VA 
vocational-rehabilitation folder.  The 
records should be associated with the 
Veterans' VA claims folder.

3.  The Veteran should be accorded a 
medical examination by an appropriate 
medical practitioner who should assess and 
thoroughly describe the current 
symptomatology of the Veteran's service-
connected right and left shoulder TOC 
disabilities.  Appropriate diagnostic 
testing or specialist consultation, 
specifically including EMG studies for 
right and left shoulders, should be 
undertaken.  If neurological symptoms are 
detected, the examiner should specify the 
specific nerves that are affected by the 
Veteran's TOC disabilities.  The examiner 
should also opine whether the Veteran's 
left and right shoulder range of motion 
and/or pain are due to cervical 
radiculopathy described in the August 2007 
VA medical examination report.  If the 
examiner determines the Veteran's shoulder 
disabilities are affected by cervical 
radiculopathy, the examiner should, to the 
extent practicable, opine as to the degree 
of symptomatology that is attributable to 
cervical radiculopathy and what degree of 
symptomatology is attributable to right and 
left shoulder TOC neurological disorders.  
The examiner's written report should be 
associated with the Veteran's VA claims 
folder.

4.  After completion of the foregoing and 
of any other development deemed necessary, 
VBA should readjudicate the Veteran's 
claims of entitlement to a disability 
rating in excess of 20 percent for service-
connected right shoulder TOC and in excess 
of 10 percent for service-connected left 
shoulder TOC.  In addition, VBA should 
consider the claims on an extraschedular 
basis.  If the benefits sought on appeal 
remain denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




